Exhibit No. 12(b) CAROLINA POWER & LIGHT COMPANY d/b/a PROGRESS ENERGY CAROLINAS, INC. Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Fixed Charges and Preferred Dividends Combined For the Years Ended December 31 (dollars in millions) EARNINGS, AS DEFINED: Net Income $ Fixed charges, as below Income attributable to noncontrolling interests, net of tax 1 2 - - - Income taxes, as below Total earnings, as defined $ FIXED CHARGES, AS DEFINED: Interest on long-term debt $ Other interest 12 10 9 1 (1 ) Imputed interest factor in rentals - charged principally to operating expenses 18 12 8 8 8 Total fixed charges, as defined Preferred dividends, as defined 5 5 5 5 5 Total fixed charges and preferred dividends combined $ INCOME TAXES: Income tax expense $ Included in AFUDC - deferred taxes in book depreciation (5
